            Case 2:18-cv-03053-PBT Document 12 Filed 01/31/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL JULIANO, et al.,                          :
                                               :
       Plaintiff,                              :         CIVIL ACTION
                                               :
       v.                                      :         NO. 18-3053
                                               :
AMERICREDIT FINANCIAL SERVICES                 :
INC., d/b/a GM FINANCIAL                       :
                                               :
                                               :
       Defendant.                              :

                                             ORDER

       AND NOW, this __30th____ day of January, 2019, upon consideration of Plaintiffs’

Notice of Voluntary Dismissal (Doc. 11), IT IS HEREBY ORDERED AND DECREED as

follows:

       1. This matter is DISMISSED pursuant to Federal Rule of Civil

             Procedure 41(a)(1)(A)(i); and

       2. The Clerk of Court shall mark this matter as CLOSED for statistical purposes.




                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker

                                                         ____________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.
